UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6861


ELDER PRESCOTT LEACH,

                     Petitioner - Appellant,

              v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
J. Michelle Childs, District Judge. (9:19-cv-01726-JMC)


Submitted: October 29, 2020                                    Decided: November 9, 2020


Before WYNN, KEENAN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elder Prescott Leach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elder Prescott Leach seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Leach’s 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.
134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Leach has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2